DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 20210373603; “Feng” hereinafter) in view of Lee (US 20160100478; “Lee” hereinafter).
Regarding claim 1, Feng discloses a display apparatus, comprising: a flexible display screen, wherein the flexible display screen  (40) comprises a first end (41) and a second end (42) that are opposite to each other; a fixator (surface of 60 where the first end 41 of the display screen 40 is fixed, fig. 4), wherein the first end of the flexible display screen is fixed to the fixator (“The first end 41 can be fixed to an upper surface of the second support member 60”, Par. [0048]); a rotation rod (70; “When the flexible display screen 40 is pulled out and retracted into the housing 10, the roller can rotate along a moving direction of the flexible display screen 40”, Par. [0076]); and an armrest (support member 60, figs 2, 4) provided at a side of the fixator facing away from the second end of the flexible display screen (figs. 2, 4), wherein the fixator and the rotation rod are moveable relative to each other (“the first support member 50 and the second support member 60 simultaneously slide away from each other”, Par. [0050]; “the first support member 50 and the second support member 60 simultaneously slide toward each other”, Par. [0051]), and “a guide member 70 is provided on a side of the second support member 60”, Par. [0074] i.e. support member 60 and the roller 70 are movable relative to each other) and when the rotation rod moves relative to the fixator, the rotation rod rotates (“When the flexible display screen 40 is pulled out and retracted into the housing 10, the roller can rotate along a moving direction of the flexible display screen 40”, Par. [0076]); when the rotation rod moves along a first direction, the armrest moves along a second direction (“the first support member 50 and the second support member 60 simultaneously slide away from each other”, Par. [0050] and protrudes from the fixator (the outer curved edge of the support member 60 is protruded out and is visible, figs. 2, 4); wherein the first direction is a direction from the first end of the flexible display screen to the second end of the flexible display screen, and the second direction is a direction from the second end of the flexible display screen to the first end of the flexible display screen (“the first support member 50 and the second support member 60 simultaneously slide away from each other”, Par. [0050]; “the first support member 50 and the second support member 60 simultaneously slide toward each other”, Par. [0051] and the roller 70 is attached to the first support member, so the second support member 60 and the roller 70 moves in opposite directions).  
Feng does not explicitly disclose wherein the second end of the flexible display screen is fixed to the rotation rod.
 Lee (figs 4-6) teaches a display device comprising flexible display (220) and a roller or rotating rod (240) and  a second end of the flexible display (220) is attached to the roller (240) (fig. 6; Par. [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Feng to have the second end of the display device fixed to the roller or rotating rod as taught by Lee because such modification minimizes the size of the display device and also simplify the structure of the display device and does not require additional support structure to support the extra length of the display panel that is pulled when the device is in retracted state.
Regarding claim 15, Feng in view of Lee (relied on Feng) discloses wherein the armrest comprises a first side (outer curved or rounded visible portion of the support member 60, fig. 2) and a second side (inner extended portion of the support member 60, figs 1-2, 4)) that are opposite to each other, wherein the second side is located at a side of the first side away from the rotation rod and has a thickness greater than a thickness of the first side (the outer rounded portion of the support member is larger or thicker than the inner extended portion of the support member 60).  
Regarding claim 16, Feng in view of Lee (relied on Feng) discloses wherein the second side of the armrest has a circular convex structure (the outer rounded portion of the support member 60 is rounded, circular or semicircular in shape, figs 1-2, 4)
Regarding claim 17, Feng in view of Lee (relied on Feng) discloses wherein when the rotation rod does not move relative to the fixator, an edge of the armrest away from the rotation rod is not covered by the flexible display screen (the outer curved portion of the support member 60 is not covered by the flexible display 40, fig. 6).  
Regarding claim 18, Feng in view of Lee (relied on Feng) discloses wherein when the rotation rod does not move relative to the fixator, an edge of the armrest away from the rotation rod is covered by the flexible display screen (at least extended inner portion of the support member 60 is covered by the flexible display 40, figs 4-6).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Lee as applied to claim 1, an in further view of Yoon et al. (US 20210105902 ; “Yoon” hereinafter).
 	Regarding claim 19, Feng in view of Lee discloses the display device as claimed in claim 1.
Feng in view of Lee does not explicitly disclose wherein a plurality of concave-convex structures is provided in a part of regions of the armrest.  
Yoon teaches a display device an armrest or housing (36) wherein a plurality of concave-convex structures is provided in a part of regions of the armrest housing (“cover 36 may be provided to have various patterns such as a concave-convex pattern”, Par. [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Feng in view of Lee to incorporate a plurality of concave-convex structures or patterns provided in a part of regions of the armrest or housing because such modification provides a surface of high friction to be prevented from sliding from the user's hand (Par. [0070]). 

Claim(s)  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Lee as applied to claim 1, an in further view of Zhang (US 20170060183; “Zhang” hereinafter).
 	Regarding claim 20, Feng in view of Lee discloses the display device as claimed in claim 1.
	Feng in view of Lee does not explicitly disclose wherein the armrest further comprises at least one external port, wherein the at least one external port is at least one of a charging port, a headphone port, or a microphone port.  
	Zhang teaches a display device an armrest or housing that includes at least one external port (16), wherein the at least one external port is at least one of a charging port, a headphone port, or a microphone port (port 16 accommodates microphone, Par. [0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Feng in view of Lee to incorporate a port for accommodating microphone as taught by Zhang because such modification provides means for connecting microphone to transfer audio signal to the display device.



Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that a slidable device comprising a first driving chain; and a first gear provided on the fixator, wherein the rotation rod is located on the slidable device, the first gear meshes with the first driving chain, the first gear is configured to drive the first driving chain to move in such a manner that the slidable device and the fixator move relative to each other, and the slidable device is configured to drive the rotation rod and the fixator to move relative to each other. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-14 are objected as being dependent on claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841